FILED
                               FOR PUBLICATION                                MAY 24 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10182

              Plaintiff - Appellee,               D.C. No. 3:10-cr-00455-WHA-1

  v.
                                                  ORDER
MARCEL DARON KING,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.

       Judge Nguyen did not participate in the deliberations or vote in this case.